Citation Nr: 0706564	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-18 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome.  

3.  Entitlement to service connection for irritable bowel 
syndrome, claimed as due as a result of an undiagnosed 
illness.

4.  Entitlement to service connection for shortness of 
breath, including as due to an undiagnosed illness.

5.  Entitlement to a rating in excess of 10 percent for 
maxillary sinusitis.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty August 
1966 to September 1968, from January 1979 to December 1979, 
and from October 1984 to January 1993.  She also had periods 
of active duty for training (ACDUTRA).  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2002 rating decision by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In her substantive appeal the veteran requested a hearing 
before a Veterans Law Judge in Washington, D.C.  She 
subsequently indicated her health had worsened.  In 
correspondence in October 2006, the Board sought 
clarification as to whether she still desired a hearing.  The 
correspondence returned undelivered.  

The issues of entitlement to service connection for irritable 
bowel syndrome, and for disabilities manifested by fatigue 
and by shortness of breath, including as due to undiagnosed 
illness, are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The appellant 
will be notified if any action on her part is required.


FINDINGS OF FACT

1.  The veteran is not shown to have chronic fatigue 
syndrome.

2.  The veteran's sinusitis has not been manifested by 
incapacitating episodes requiring prolonged antibiotic 
treatment or by more than 6 non-incapacitating episodes per 
year.






CONCLUSIONS OF LAW

1.  Service connection for chronic fatigue syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2006).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's maxillary sinusitis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.97, Code 6510 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  The notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

RO letters in April and May 2002 that preceded the initial 
adjudications advised the veteran of the types of evidence 
and/or information necessary to substantiate her claims.  An 
April 2003 Statement of the Case (SOC) cited in full the 
provisions of 38 C.F.R. § 3.159(b)(1).  Compliant VCAA notice 
in a single letter was first sent in December 2005 after the 
initial determinations.  A March 2006 RO letter provided 
notice regarding disability ratings and effective dates of 
awards.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  The claims were subsequently readjudicated in a June 
2006 Supplemental SOC (SSOC).  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006).  The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of her claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).
Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records and available VA treatment 
records.  In February 2004, the RO was notified by the 
Washington, D.C., VA Medical Center (VAMC) that there were no 
records of the veteran's treatment in their archives.  In 
December 2006, the RO determined that the Washington, D.C. 
VAMC had no record of the veteran being treated.  VA has 
arranged for medical examination to determine the current 
severity of the veteran's maxillary sinusitis, and whether 
she has chronic fatigue syndrome.  VA has met its duty to 
assist the veteran is met as to the matters addressed on the 
merits.

II.  Factual Basis

The veteran's service medical records reflect her treatment 
for episodes of sinusitis, allergic rhinitis, upper 
respiratory infections (URI's), acute pharyngitis, reactive 
airways disease and bronchitis.  She had occasional reports 
of fatigue, but chronic fatigue syndrome was not diagnosed.  
On Southwest Asia Demobilization medical evaluation and 
separation examinations in December 1992, she endorsed having 
fatigue "once in awhile."  She also reported a history of 
sinus infections, increased after Anthrax immunization.  

A rating decision in August 1993 granted service connection 
for maxillary sinusitis, rated noncompensable, effective 
January 5, 1993.

The veteran filed a claim for service connection for fatigue 
on April 16, 2002 reporting excessive fatigue over the last 
few years.  She also stated she was diagnosed with COPD in 
October of 2001.  The RO accepted this filing as an informal 
claim for an increased rating for maxillary sinusitis.

In pertinent part, the veteran's VA clinical records reflect 
that she was treated for sinusitis in November and December 
2000.  In December 2000, she discontinued a prescription of 
Paxil due to complaint of fatigue.  In November 2001, her 
sinuses were tender with boggy turbinates and she was given a 
14-day prescription of Augmentin.  At that time, a chest X-
ray examination showed COPD and an examiner provided an 
assessment of generalized body fatigue.  In February 2002, 
she was given a 21-day prescription of Levaquin and a 3-day 
prescription of Prednisone due to sinus infection.

In May 2002, the veteran was evaluated by VA for chronic 
fatigue syndrome.  The examiner reviewed her claims folder 
and computerized records.  It was noted that there had been 
no acute onset of symptoms, and that the veteran did not have 
low grade fever, pharyngitis, or generalized lymphadenopathy, 
but she did complain of aches.  Her occasional headaches were 
related to her allergic rhinitis and sinusitis.  There were 
no true migratory joint pains.  She had occasional sleep 
disturbance but no neuropsychological symptoms.  The examiner 
concluded that the criteria for a diagnosis of chronic 
fatigue syndrome were note met.  

Regarding her sinusitis, the veteran complained of maxillary 
tenderness and headaches.  Examination revealed tender 
maxillary sinuses.  The diagnoses included chronic maxillary 
sinusitis.  

A rating decision dated May 2002 increased the evaluation for 
maxillary sinusitis to 10 percent, effective April 16, 2002.

In a statement received in October 2002, the veteran stated 
that her symptoms of "Gulf War syndrome" had persisted for 
over 5 years.  She indicated that her sinusitis had required 
antibiotics at least twice per year.

VA clinical records show that the veteran was prescribed a z-
pack in November 2002 due to sinusitis manifested by sinus 
tenderness and boggy turbinates with erythema.  A z-pack was 
prescribed for sinusitis in September 2003.  In November 
2003, the veteran reported yellowish nasal discharge by 2 
days, minor sinus and tenderness.  She was given a 14-day 
prescription of Levaquin.  In May 2004, a z-pack was 
prescribed for sinusitis, manifested by boggy turbinate and 
sinus tenderness.  She reported another sinus infection in 
September 2004.

On April 2006 VA sinus examination, the veteran reported that 
her sinusitis occurred 3-times per year lasting 4 weeks in 
duration.  She stated that she was incapacitated during 
attacks, as often as 3-times per year, with each incident 
lasting 2 days.  She had headaches with her sinus attacks, 
and required antibiotic treatment.  She also suffered from 
interference with breathing through her nose, purulent 
discharge, hoarseness of voice and shortness of breath 
whenever a sinus infection occurred.  She denied functional 
impairment resulting from her condition, but lost 3-6 days of 
work per year.  Examination showed sinusitis present at 
maxillary and frontal sinuses, with tenderness.  There was no 
purulent discharge.  Sinus X-rays showed sinusitis in the 
maxillary area, minimal chronic left maxillary sinusitis.  
Maxillary sinusitis was diagnosed.

III.  Legal criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Compensation may be 
paid to any Persian Gulf War veteran suffering from a 
qualifying chronic disability.  A qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any 
other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or (C) 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  To date, VA has identified only three 
illnesses as medically unexplained chronic multi-symptom 
illnesses, listed in 38 C.F.R. § 3.317 (B): Chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if the veteran is a Persian 
Gulf veteran, and has chronic fatigue syndrome.  38 U.S.C.A. 
§§ 1117, 1118; 38 C.F.R. § 3.317.

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires:  (1) new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least 6 months; and (2) the exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms; and (3) six or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, (iii) 
nonexudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
(x) sleep disturbance.  38 C.F.R. § 4.88a.  The use of the 
conjunction and in this regulation indicates that all three 
numbered criteria must be met. 

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable, based upon the assertions and issues raised in 
the record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A 10 percent rating is warranted for sinusitis where there 
are one or two incapacitating episodes of sinusitis per year 
that require prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted where there are three or more incapacitating 
episodes of sinusitis per year that require prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A Note following states that an "incapacitating 
episode" of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Code 6510.

The veteran's statements describing her symptoms are 
competent evidence to the extent that she can describe what 
she experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  "[W]here the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Espiritu, 2 Vet. App. at 494.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Analysis

A.  Chronic fatigue syndrome

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought, specifically chronic fatigue syndrome.  In the 
absence of proof of a present disability, there is no valid 
claim [of service connection].  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Notably, the veteran alleges persistent symptoms of fatigue 
since service.  The RO has adjudicated a claim of service 
connection for chronic fatigue syndrome which is a specific 
medical diagnosis.  That is the matter being addressed on the 
merits herein.  [The Board is remanding the veteran's claim 
seeking service connection for the symptom of fatigue, 
including as due to undiagnosed illness for further 
development.]

The requirements for a diagnosis of chronic fatigue syndrome 
for VA purposes are outlined in 38 C.F.R. § 4.88a.  See 
above.  As noted by the May 2002 VA examiner, those 
requirements, are not met.  There was no new onset of 
debilitating fatigue severe enough to reduce daily activity 
to less than 50 percent of the usual level, and the veteran 
was not shown to have 6 or more of the 10 symptoms listed in 
38 C.F.R. § 4.88a(3).  The examiner specifically found there 
were no acute onset, low grade fever, pharyngitis, 
lymphadenopathy, headaches (not related to sinusitis), true 
migratory joint pains, or neuropsychological symptoms.  
Furthermore, there is no medical diagnosis of chronic fatigue 
syndrome of record.  

Accordingly, the first threshold requirement necessary to 
substantiate a service connection claim, competent (medical 
diagnosis) evidence that the veteran has chronic fatigue 
syndrome is not satisfied.  Accordingly, the claim must be 
denied.

B.  Rating for Sinusitis

The next higher, 30 percent, rating  for sinusitis requires 
either 3 or more incapacitating episodes per year requiring 
prolonged (4-6 week) antibiotic treatment, or more than 6 
non-incapacitating episodes characterized by headaches, pain, 
and purulent discharge or crusting.  The veteran's treatment 
records do not reflect any episodes when she was placed on 
bedrest by a physician and treated placed by a prolonged 
course of antibiotics.  They show that when antibiotics were 
prescribed, the longest duration was 14 days (Z-pack [short 
term antibiotic] treatment was also shown).  The veteran has 
indicated that she is incapacitated as often as 3-times per 
year, lasting two days in duration and resulting in 3-6 days 
of lost work.  She denied functional impairment as a result 
of her condition.  

The alternate criteria for a 30 percent rating require more 
than 6 non-capacitating episodes per year, with headaches, 
pain, and purulent discharge or crusting.  It is not shown in 
the record, nor does she allege, that the veteran has 
episodes of non-incapacitating sinusitis occurring in a 
frequency sufficient to satisfy the criteria for a 30 percent 
rating.  It is not shown that episodes of sinusitis occur 
more than 6 times per year.  The veteran herself reported 2-4 
episodes per year on VA examination in May 2002, and 3-
episodes per year on VA examination in April 2006.  Her self-
report of frequency is consistent with the clinical treatment 
records.

In summary, neither of the alternate schedular criteria for 
the next higher, 30 percent, rating for sinusitis are met, 
and such rating is not warranted.  



ORDER

Service connection for chronic fatigue syndrome is denied.

A rating in excess of 10 percent for maxillary sinusitis is 
denied.


REMAND

While it has been established based on VA examination that 
the veteran does not have the multisymptom illness of chronic 
fatigue syndrome, it has not been adequately developed 
whether not she has the symptom of fatigue (and specifically 
as due to undiagnosed illness).  She reported occasional 
symptoms of fatigue on her December 1992 service separation 
examination, and alleges recurrent such symptom thereafter. 
Likewise, there has not been adequate development to 
ascertain whether she has the multisymptom illness of 
irritable bowel syndrome, as alleged.  Furthermore, regarding 
the claim seeking service connection for shortness of breath, 
such complaint has been attributed to emphysema/COPD, taking 
it out of the purview of 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  However, the veteran had respiratory complaints in 
service (with diagnoses including reactive airways disease 
and bronchitis), and the record does not include a medical 
nexus opinion as to whether or not the current respiratory 
diagnoses and the complaints in service might be related.  
Thus, VA examinations are necessary to decide these claims.  
See 38 C.F.R. §§ 3.159(c)(4); 3.317.

Finally, it is noteworthy that the veteran had requested a 
hearing before the Board in conjunction with the appeal, and 
that the Board's clarification letter returned undelivered.  
If she is contacted in conjunction with the development 
sought below, clarification of her hearing request would be 
indicated.  Notably, she has had address changes.

In light of the foregoing, this case is REMANDED to the RO 
for the following:

1.  The RO should secure the veteran's complete 
clinical records of treatment at the Audie Murphy 
Veterans Memorial Hospital and Frank J. Tejeda VA 
outpatient treatment clinic since May 2002.

2.  The RO should arrange for the veteran to 
undergo VA examination(s) to assess her 
respiratory disability, complaints of fatigue, 
and complaints of irritable bowel  The veteran's 
claims files must be reviewed by the examiner(s) 
in conjunction with the examination, and any 
indicated tests or studies must be completed.

	a.  Regarding the veteran's complaints of 
fatigue, the examiner should determine whether 
she has chronic disability manifested by fatigue 
(as opposed to the multisymptom entity of chronic 
fatigue syndrome) due to undiagnosed illness.  If 
not, the examiner should comment on the 
significance of the veteran's complaints of 
fatigue noted in the record.   

	b.  It should also be determined whether the 
veteran has medically unexplained irritable bowel 
syndrome.

	c.  It should be determined whether there is a 
nexus between the veteran's current respiratory 
illness (emphysema/COPD) and her respiratory 
complaints noted in service.  

The examiner(s) must explain the rationale for 
all opinions given.

3.  The RO should then readjudicate these claims.  
If any remains denied, the RO should issue an 
appropriate SSOC and give the appellant the 
opportunity to respond.  The case should then be 
returned to the Board, if in order, for further 
appellate review.  If the RO establishes contact 
with the veteran in conjunction with the 
development sought above, she should be asked to 
clarify her intentions regarding a hearing before 
the Board.  The RO should respond to her 
clarification in accordance with established 
appellate practices.  

The purpose of this remand is to assist the veteran in the 
development of her claims.  She has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


